Case 2:12-cv-00602-SFC-RSW ECF No. 192 filed 06/19/20                       PageID.4999      Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


  In Re: AUTOMOTIVE PARTS                                        Master File No. 12-md-02311
  ANTITRUST LITIGATION                                           Hon. Sean F. Cox

  In re: Occupant Safety Restraint Systems                       Case No. 2:12-cv-00602


  THIS DOCUMENT RELATES TO:

  Automobile Dealership Actions



      AMENDED FINAL JUDGMENT APPROVING SETTLEMENT AGREEMENT
           BETWEEN DEALERSHIP PLAINTIFFS AND TRUSTEE OF
                THE REORGANIZED TK HOLDINGS TRUST

        This matter has come before the Court to determine whether there is any cause why this Court

 should not approve the settlement between Dealership Plaintiffs (“Plaintiffs”) and Joseph J. Farnan,

 Jr., solely as Trustee of the Reorganized TK Holdings Trust (the “Trust”) set forth in the Settlement

 Agreement (“Agreement”), dated November 27, 2018 relating to the above-captioned action (the

 “Action”). The Court, after carefully considering all papers filed and proceedings held herein and

 otherwise being fully informed, has determined (1) that the settlement should be approved, and (2)

 that there is no just reason for delay of the entry of this final judgment approving the Agreement (the

 “Final Judgment”). Accordingly, the Court directs entry of Judgment which shall constitute a final

 adjudication of this case on the merits as to the parties to the Agreement. Good cause appearing

 therefor, it is:

        ORDERED, ADJUDGED AND DECREED THAT:

             1.     The definitions of terms set forth in the Agreement are incorporated herein as though

 fully set forth in this Judgment.




                                                      1
Case 2:12-cv-00602-SFC-RSW ECF No. 192 filed 06/19/20                     PageID.5000        Page 2 of 4



           2.   Pursuant to Federal Rule of Civil Procedure (“Rule”) 23(g), Class Counsel, previously

 appointed by the Court, Cuneo, Gilbert & LaDuca, LLP, Barrett Law Group, P.A., and Larson · King

 LLP, are appointed as Counsel for the Occupant Safety Restraint Systems Settlement Class

 (“Settlement Class”). These firms have, and will, fairly and competently represent the interests of the

 Settlement Class.

           3.   The Court has jurisdiction over the settlement and the subject matter of this litigation,

 over all actions within this litigation, and over the parties to the Agreement, including all members of

 the Settlement Class.

           4.   Plaintiffs, having filed complaints in the Actions alleging that Takata Holdings, Inc.

 (“TKH”) conspired to rig bids, allocate markets, and fix prices for Occupant Safety Restraint Systems,

 and TKH, having denied Plaintiffs’ allegations and representing it would have asserted defenses

 thereto, have entered into the Agreement to settle the Action to avoid further expense, inconvenience,

 and the distraction of burdensome and protracted litigation, to obtain the releases, orders, and

 judgment contemplated by the Agreement, and to put to rest with finality all claims that have been or

 could have been asserted against Releasees (as defined in the Agreement). Pursuant to the Agreement,

 the Trust has agreed to provide specified monetary compensation to Plaintiffs.

           5.   The Court hereby finally approves and confirms the settlement set forth in the

 Agreement and finds that said settlement is, in all respects, fair, reasonable, and adequate to the

 Settlement Class pursuant to Rule 23.

           6.   The Court hereby dismisses on the merits and with prejudice the individual and class

 claims asserted against TKH with Plaintiffs and the Trust to bear their own costs and attorneys’ fees

 except as provided herein or in the Agreement.

           7.   All Releasors shall, by operation of law, be deemed to have released all Releasees from

 the Released Claims. All entities who are Releasors (as defined in the Agreement) or who purport to


                                                    2
Case 2:12-cv-00602-SFC-RSW ECF No. 192 filed 06/19/20                        PageID.5001        Page 3 of 4



 assert claims on behalf of Releasors are hereby barred and enjoined from commencing, prosecuting,

 or continuing, either directly or indirectly in an individual or representative or derivative capacity,

 against the Releasees, in this or any other jurisdiction, any and all claims, causes of action or lawsuits,

 which they had, have, or in the future may have, arising out of or related to any of the Released Claims

 as defined in the Agreement.

           8.    The Trust and TKH are hereby and forever released and discharged with respect to

 any and all claims or causes of action which the Releasors had, have, or in the future may have, arising

 out of or related to any of the Released Claims as defined in the Agreement.

           9.    Neither the Agreement, nor any act performed or document executed pursuant to the

 Agreement, may be deemed or used as an admission of wrongdoing in any civil, criminal,

 administrative, or other proceeding in any jurisdiction.

           10. The notice given to the Settlement Class of the settlement set forth in the Agreement

 and the other matters set forth herein was the best notice practicable under the circumstances,

 including individual notice to all members of the Settlement Class who could be identified through

 reasonable efforts. Said notice provided due and adequate notice of the proceedings and of the matters

 set forth therein, including the proposed settlement set forth in the Agreement, to all entities entitled

 to such notice, and said notice fully satisfied the requirements of Rules 23(c)(2) and 23(e) and the

 requirements of due process.

           11. Without affecting the finality of this Final Judgment in any way, the Court hereby

 retains jurisdiction over: (a) the enforcement of this Final Judgment; (b) the enforcement of the

 Agreement and over any suit, action, proceeding, or dispute arising out of or relating to this Agreement

 or the applicability of this Agreement, that cannot be resolved by negotiation and agreement by

 Dealership Plaintiffs and the Trust; (c) any application for distribution of funds, attorneys’ fees or

 reimbursement of costs and expenses made by Dealership Plaintiffs’ Counsel; (d) any application for


                                                     3
Case 2:12-cv-00602-SFC-RSW ECF No. 192 filed 06/19/20                         PageID.5002        Page 4 of 4



 incentive awards for the Dealership Plaintiffs; and (e) the distribution of the settlement proceeds to

 Settlement Class members.

           12. No Automobile Dealer timely and validly requested exclusion from the Settlement

 Class.

           13. In the event that the settlement does not become effective in accordance with the

 terms of the Agreement, then this Final Judgment shall be rendered null and void and shall be vacated,

 and in such event, all orders entered and releases delivered in connection herewith shall be null and

 void and the parties shall be returned to their respective positions ex ante.

           14. The Court finds, pursuant to Rule 54(a) and (b), that this Final Judgment should be

 entered and further finds that there is no just reason for delay in the entry of this Judgment, as a Final

 Judgment, as to the parties to the Agreement. The Court’s certification of the Settlement Class as

 provided herein is without prejudice to, or waiver of, the rights of any Defendant to contest

 certification of any other class proposed in any case within the In re Automotive Parts Antitrust Litigation,

 Master File No. 12-md-02311. The Court’s findings in this Final Judgment shall have no effect on

 the Court’s ruling on any motion to certify any class in any case within the In re Automotive Parts Antitrust

 Litigation, Master File No. 12-md-02311. No party may cite or refer to the Court’s approval of the

 Settlement Class as persuasive or binding authority with respect to any motion to certify any class.

           15. Accordingly, the Clerk is hereby directed to enter Judgment forthwith.


 Dated: June 19, 2020                              s/Sean F. Cox
                                                   SEAN F. COX
                                                   U.S. DISTRICT JUDGE




                                                      4
